Exhibit REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors of ONEOK Partners GP, L.L.C.: In our opinion, the accompanying consolidated balance sheet presents fairly, in all material respects, the financial position of ONEOK Partners GP, L.L.C. at December 31, 2009 in conformity with accounting principles generally accepted in the United States of America.This financial statement is the responsibility of the Company’s management; our responsibility is to express an opinion on this financial statement based on our audit.We conducted our audit of this statement in accordance with the standards of the Public Company Accounting Oversight Board (United States), which requires that we plan and perform the audit to obtain reasonable assurance about whether the balance sheet is free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the balance sheet, assessing the accounting principles used and significant estimates made by management, and evaluating the overall balance sheet presentation.We believe that our audit of the balance sheet provides a reasonable basis for our opinion. /s/
